            Case 19-10214 Document 56 Filed in TXSB on 09/24/19 Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                    BROWNSVILLE DIVISION
                                                                                            ENTERED
IN RE:                                                                                       09/24/2019
                                                                         CHAPTER 13 PROCEEDING:
JOSEPH GARCIA                                                            19-10214-B-13
DEBTOR


             ORDER CONFIRMING CHAPTER 13 PLAN AND VALUING COLLATERAL
                             PURSUANT TO 11 U.S.C. § 506

   1. The Court has considered confirmation of the Debtors(s)’ chapter 13 plan that was proposed on
      August 30, 2019.

   2. All objections to the plan have been withdrawn or overruled.

   3. The Court has determined that the plan meets all of the requirements of §1325 of the Bankruptcy
      Code.

   4. Notwithstanding any estimate of the amount of a general or priority unsecured claim contained in
      the plan or in an order of the Court, the actual amount payable on priority claims will be the
      Allowed Amount of the priority claim and the actual proration for distribution on general
      unsecured claims will be based on actual Allowed Amounts of general unsecured claims.

   5. The value of the collateral for secured claims is in the amount set forth in the plan.

   6. The plan is confirmed.


       September 24, 2019




#625
